Name: Council Directive 81/857/EEC of 19 October 1981 adapting, consequent upon the accession of Greece, Directive 80/779/EEC on air quality limit values and guide values for sulphur dioxide and suspended particulates
 Type: Directive
 Subject Matter: environmental policy;  chemistry;  deterioration of the environment
 Date Published: 1981-11-07

 Avis juridique important|31981L0857Council Directive 81/857/EEC of 19 October 1981 adapting, consequent upon the accession of Greece, Directive 80/779/EEC on air quality limit values and guide values for sulphur dioxide and suspended particulates Official Journal L 319 , 07/11/1981 P. 0018 - 0018 Spanish special edition: Chapter 15 Volume 3 P. 0077 Portuguese special edition Chapter 15 Volume 3 P. 0077 Finnish special edition: Chapter 15 Volume 3 P. 0162 Swedish special edition: Chapter 15 Volume 3 P. 0162 COUNCIL DIRECTIVE of 19 October 1981 adapting, consequent upon the accession of Greece, Directive 80/779/EEC on air quality limit values and guide values for sulphur dioxide and suspended particulates (81/857/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 100 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, to take account of the accession of Greece to the European Communities, Article 14 (2) of Council Directive 80/779/EEC of 15 July 1980 on air quality limit values and guide values for sulphur dioxide and suspended particulates (2) should be adapted; Whereas, pursuant to the first paragraph of Article 198 of the Treaty, the Council consulted the Economic and Social Committee on the proposal from the Commission ; whereas the Committee was not in a position to submit its opinion within the time limit set by the Council ; whereas under the second paragraph of Article 198 of the Treaty the absence of an opinion shall not prevent the Council from taking further action ; whereas, having regard to the desirability of the rapid adoption of the required amendments, the Council considers it necessary to avail itself of this possibility, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 14 (2) of Directive 80/779/EEC, "41 votes" shall be replaced by "45 votes". Article 2 This Directive shall take effect on 1 January 1981. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 19 October 1981. For the Council The President P. WALKER (1) OJ No C 144, 15.6.1981, p. 37. (2) OJ No L 229, 30.8.1980, p. 30.